Order granting plaintiff’s motion for an injunction pendente lite affirmed, without costs. Since the submission of this appeal this case has been tried at Special Term and an opportunity thereby presented for the maldng of findings of fact upon which the law pertinent to the situation involved herein can be applied with more precision than is possible on an intermediate appeal. Pending the decision of the trial court the disposition made by the Special Term herein may not be held to have been an abuse of discretion. Lazansky, P. J., Young, Hagarty, Carswell and Seudder, JJ., concur.